DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoshita (US 2005/0001659) in view of Dang et al. (“digital adaptive driving strategies for high voltage IGBTs, IEEE Transactions on industry applications, 2013) and Yamakido et al. (US 2009/0195277).
Regarding claim 15, Inoshita discloses a circuit [e.g. 18-19/23-24] for regenerative gate charging, the circuit comprising: an inductor [e.g. 15] having a first terminal and a second 
Inoshita does not disclose the first switch timing profile being determined prior to the first switching cycle; and to use uses the one or more sampled first voltages to generate a second switch timing profile for a second switching cycle. However, Dang discloses a first switch timing profile being determined prior to the first switching cycle [see at least fig. 8 and A. Adaptive Strategies, especially the first paragraph on page 1632 and 1) GS]; and an output control circuit [e.g. DAC converter fig. 1] coupled to the driver circuit [e.g. Signal Preparation/current source fig. 1], a sense circuit [e.g. ADC/signal preparation], and a timing control circuit [uc/FPGA] to 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Inoshita in accordance with the teaching of Dang regarding digital adaptive driving strategies in order to provide an improved system [see at least B.Signum Algorithm section]. The combination does not disclose a plurality of adjustable delay circuits coupled to the timing control circuit; the first output control signals are generated during the first switching cycle using the plurality of adjustable delay circuits; respective first adjustable delay values of the plurality of adjustable delay circuits are in accordance with the first switch timing profile during the first switching cycle; second output control signals are generated during the second switching cycle using the plurality of adjustable delay circuits; and respective second adjustable delay values of the plurality of adjustable delay circuits are in accordance with the second switch timing profile during the second switching cycle. The problem to be solved is to use a plurality of adjustable circuit to output the output control signal in accordance with switching timing profile (LUT). For example, Yamakido discloses using a plurality of adjustable circuits [see 12 fig. 2/3] to output the output control signal in accordance with switching timing profile (LUT) [e.g. LUT fig. 7/17]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Inoshita and Dang in accordance with the teaching of Yamakido regarding digital control variable delay circuit in order to help generate output signals.


	Regarding claim 16, the combination discussed above discloses the circuit of claim 15, wherein: the timing control circuit generates second output control signals during the second switching cycle in accordance with the second switch timing profile; and the timing control circuit transmits the second output control signals to the output control circuit during the second switching cycle [see at least fig. 19/24 Inoshita; and fig. 8, the first paragraph on page 1632/ B.Signum Algorithm section Dang].
	Regarding claim 17, the combination discussed above discloses the circuit of claim 15, further comprising: a digital configuration circuit, the digital configuration circuit comprising: a switch timing profile retrieval circuit [e.g. LUT fig. 8 Dang]; wherein: the switch timing profile retrieval circuit retrieves a default switch timing profile; and the default switch timing profile is used as the first switch timing profile.
Regarding claim 18, the combination discussed above discloses the circuit of claim 15, further comprising: a plurality of static delay circuits [e.g. 11, 13  fig.7/17 Yamakido] coupled to the timing control circuit; wherein: the first output control signals are generated during the first switching cycle using the plurality of static delay circuits in addition to the plurality of adjustable delay circuits; and second output control signals are generated during the second switching cycle using the plurality of static delay circuits in addition to the plurality of adjustable delay circuits.
Regarding claim 19, the combination discussed above discloses the circuit of claim 15, wherein the bridged inductor driver circuit comprises: a first voltage node e.g. ground node fig. 18/23 of Inoshita]; a second voltage node [e.g. power supply node fig. 18/23 of Inoshita]; a first switch [e.g. G2 Inoshita fig. 18/23 of Inoshita] having a first high-side node coupled to the second terminal of the inductor, a first output control node coupled to the output control circuit, 
Regarding claim 20, the combination discussed above discloses the circuit of claim 15, wherein: the timing control circuit receives a first FET control signal [e.g. Vg fig. 18/23 of Inoshita] at a trigger time [e.g. the time before T1 fig. 18/23 of Inoshita] of the first switching cycle; the timing control circuit generates the first output control signals in accordance with the first switch timing profile; and the timing control circuit transmits the first output control signals to the output control circuit.
	
Allowable Subject Matter
Claims 1-2 and 4-14 are allowed.
Response to Arguments
The amendment filed 12/15/2020 has been addressed in the above rejection sections. 
Applicant’s arguments with respect to claim(s) 15-20 have been considered but are moot because the new ground of rejection rely on a new reference, Yamakido, which was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207.  The examiner can normally be reached on M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.